Citation Nr: 0305950	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-15 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.

4.  Entitlement to an effective date earlier than May 3, 1999 
for the grant of service connection and assignment of a 50 
percent rating for PTSD.

5.  Entitlement to an effective date earlier than June 29, 
2001 for the assignment of a 70 percent rating for PTSD.




REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board or BVA) on appeal from March 2000, January 2002 and 
August 2002 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Lincoln, Nebraska (the RO).  

Procedural history

The veteran had active service from November 1968 to November 
1971.  He served in the Republic of Vietnam from May 1969 to 
November 1970.

In May 1999, the RO received the veteran's claims of 
entitlement to service connection for PTSD as well as a 
cardiovascular disorder, to include hypertension (claimed as 
residuals of smoking).  In a March 2000 rating decision, the 
RO granted service connection for PTSD and awarded a 30 
percent rating, effective from May 3, 1999.  The RO denied 
the claim for service connection for a cardiovascular 
disorder.  The veteran disagreed with the March 2000 rating 
decision and perfected an appeal as to both issues.

In a June 2001 decision, the Board found that the veteran was 
entitled to an increased 50 percent rating for PTSD.  The 
Board's decision was implemented in a July 2001 RO rating 
decision, which awarded a 50 percent rating effective from 
May 3, 1999.  The veteran disagreed with the July 2001 rating 
decision as to the effective date.  In a January 2002 RO 
rating decision, based on evidence received in June 2001, 
showing that the veteran's PTSD had increased in severity, 
the rating was increased to 70 percent, effective from June 
29, 2001.  The veteran disagreed with the January 2002 rating 
decision and initiated an appeal as to the rating assigned 
and as to the effective date.  The appeal of the rating 
assigned was perfected with the timely submission of a signed 
statement, accepted as the veteran's substantive appeal, in 
August 2002.

Also in June 2001, the Board remanded the issue of 
entitlement to service connection for a cardiovascular 
disorder, to include hypertension.  After the requested 
development was accomplished, the RO issued a supplemental 
statement of the case (SSOC) in July 2002, which continued 
the previous denial.  

In August 2001, the RO received the veteran's claim for TDIU.  
In an August 2002 rating decision, the RO denied the claim.  
The veteran disagreed with the August 2002 rating decision 
and initiated an appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal in 
November 2002.

Other issues

The veteran also perfected an appeal as to the RO's March 
2000 denial of service connection for right and left ear 
hearing loss and for tinnitus.  In a March 2001 rating 
decision, the RO issued a decision granting service 
connection for left ear hearing loss and tinnitus.  A 
noncompensable disability rating was assigned for left ear 
hearing loss and a 10 percent disability rating was assigned 
for tinnitus.  The veteran did not appeal those decisions.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [if a 
claim is granted, the notice of disagreement pertaining to 
that issue ceases to be valid in terms of downstream issues 
such as the assigned rating and the effective date; another 
notice of disagreement must be filed].  In addition, the 
Board's June 2001 decision included a grant of service 
connection for right ear hearing loss.  In short, the 
veteran's claims as to service connection for bilateral 
hearing loss and tinnitus have been completely resolved in 
his favor.  Those matters will be addressed no further 
herein. 

The RO also denied service connection for a back disorder and 
for a respiratory disorder in its March 2000 rating decision.  
The veteran did not appeal the March 2000 rating decision as 
to those denials.  

The Board notes in passing that in the November 2002 
substantive appeal, the veteran's attorney listed as an issue 
"Inadequate Statement of the Case."  The Board believes 
that this is not an issue on appeal, but amounts to argument 
pertaining to alleged inadequate development of the case at 
the RO.  Although the veteran is free to raise such matters 
for consideration by the Board, they are not in and of 
themselves issues.

In any event, the attorney's argument as to this additional 
so-called issue is unsupported by any explanation as to why 
the attorney believes the SOC is inadequate.  With regard to 
the RO's explanation for the decision reached in the November 
2002 SOC, the Board can identify no obvious inadequacies.  
The Board will further address the adequacy of the RO's 
development of this case in connection with its discussion of 
VA's duty to assist, below.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for or 
to undergo a VA examination which was scheduled to evaluate 
his service-connected PTSD and which was necessary to 
establish the current severity of his service connected 
disabilities in order to adjudicate his TDIU claim.

2.  The veteran has been diagnosed with coronary artery 
disease, status post four-vessel bypass grafting, and 
hypertension.  

3.  The veteran first filed a claim for service connection 
for a cardiovascular disorder, claimed due to tobacco use in 
service, in May 1999.  

4.  Competent medical evidence does not reveal that the 
veteran's claimed cardiovascular disorder is causally related 
to an incident of his military service or to any service-
connected disability.

5.  The veteran failed to submit a substantive appeal of the 
RO's July 2001 rating decision assigning an effective date of 
May 3, 1999 for assignment of a 50 percent disability rating 
for PTSD.

6.  The veteran failed to submit a substantive appeal of the 
RO's January 2002 rating decision assigning an effective date 
of June 29, 2001 for assignment of a 70 percent disability 
rating for PTSD.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased disability 
rating for PTSD is denied based on the veteran's failure to 
report for and refusal to undergo a scheduled VA examination.  
38 C.F.R. § 3.655 (2002).

2.  The claim of entitlement to TDIU is denied based on the 
veteran's failure to report for and refusal to undergo a 
scheduled VA examination.  38 C.F.R. § 3.655 (2002).

3.  A cardiovascular disorder was not incurred in active 
military service, or as a result of any service-connected 
disability.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 1131,  
(West 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 3.310 
(2002).

4.  In the absence of a timely filed substantive appeal as to 
the issue of entitlement to an effective date earlier than 
May 3, 1999 for the grant of service connection and 
assignment of a 50 percent disability rating for PTSD, the 
appeal must be dismissed. 38 U.S.C.A. §§ 7105, 7108 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2002).

5.  In the absence of a timely filed substantive appeal as to 
the issue of entitlement to an effective date earlier than 
June 29, 2001 for assignment of a 70 percent disability 
rating for PTSD, the appeal must be dismissed. 38 U.S.C.A. §§ 
7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a cardiovascular disorder, which he contends is due to 
tobacco use in service.  He is also seeking entitlement to an 
increased disability rating for his service-connected PTSD, 
and earlier effective dates for the grant of service 
connection and assignment of 50 percent and 70 percent 
disability ratings for PTSD.  The veteran also seeks TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.   

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issues on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  As will be 
discussed later in this decision, the Board finds that such 
is the case as to all issues on appeal.  As explained below, 
the increased rating and TDIU claim are being denied based on 
the application of 38 C.F.R. § 3.655; the issue of 
entitlement to service connection for a cardiovascular 
disorder, including hypertension, claimed as being due to 
tobacco use in service is being denied by operation of 
38 U.S.C. § 1103 and 38 C.F.R. § 3.300; and the earlier 
effective date issues are being dismissed due to the 
veteran's failure to file a timely substantive appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the with respect to these issues, the 
veteran's claims are not subject to the provisions of the 
VCAA.  


To the extent that the claim of entitlement to service 
connection for a cardiovascular disability encompasses 
aspects other than claimed tobacco use, and this has not 
been alleged by the veteran, the VCAA is applicable.  In any 
event, the VCAA will be discussed in detail immediately 
below.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995) 
[the Board has the fundamental authority to decide a claim in 
the
alternative].   

Notwithstanding the fact that the VCAA appears to be 
inapplicable as to these issues, the veteran has been 
accorded ample opportunity to present evidence and argument 
on all matters on appeal, as required by the Court's 
jurisprudence in general.  Moreover, the RO has complied with 
the VCAA to the extent practicable, considering lack of 
cooperation on the part of the veteran.  

The former well grounded claim requirement 

The RO initially denied the veteran's claim of entitlement to 
service connection for a cardiovascular disorder by finding 
that the claim was not well grounded.  The VCAA eliminated 
the concept of a well-grounded claim, and superseded the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
(2000) (per curiam), in which the Court held that VA could 
not assist in the development of a claim that was not well 
grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), The Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the May 2000 SOC, and subsequently, the RO denied service 
connection for a cardiovascular disorder based on the 
substantive merits of the claim.  Thus, any procedural defect 
contained in past RO adjudications which applied the now 
obsolete well groundedness standard has since been rectified.  
The veteran was given the opportunity to submit evidence and 
arguments in response.  The Board finds, therefore, that it 
can consider the substance of the veteran's appeal without 
prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.   

The Board will apply the current standard of review in 
evaluating the veteran's claims below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's June 2001 
remand, by the remand itself, by the March 2000 rating 
decision, by the May 2000 SOC, and by the March 2001 and July 
2002 SSOCs, of the pertinent law and regulations and the need 
to submit additional evidence on his claims.  

The veteran was notified by a July 1999 letter from the RO, 
which referred to evidence necessary under the former well-
groundedness standard but which informed the veteran of 
evidence necessary to substantiate a claim for service 
connection for a cardiovascular disorder.  This letter 
notified the veteran that he was responsible to provide 
private treatment records, but that the RO would assist him 
if he properly identified the private health care providers 
with enclosed release forms.  A similar letter was also sent 
in regard to the claim for PTSD.  The veteran was told to 
provide specific information and was supplied a form to 
complete.  

The veteran was notified of the provisions of the VCAA by the 
Board's June 2001 remand, which identified specific evidence 
still needed to adjudicate the veteran's claim for 
entitlement to service connection for a cardiovascular 
disorder.  The veteran was notified that the RO would 
schedule a VA examination and that he was responsible to 
report for that examination.  

Most significantly, a letter was sent to the veteran in July 
2001, with a copy to his attorney, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
the RO by means of the July 2001 letter as to what evidence 
he was required to provide and what evidence VA would attempt 
to obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. 

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the Board's June 2001 remand 
the veteran underwent a VA examination in March 2002, the 
results of which are reported below.  The veteran was also 
afforded a VA examination in March 2000.  In response to a 
July 1999 request for evidence from the RO, the veteran 
responded in August 1999 that all evidence had been 
submitted, and that his treatment had been provided by the 
Grand Island and Denver VA Medical Centers.  The veteran 
identified records from Dr. J.W. in January 2001.  The RO 
requested those records in January 2002.  That evidence was 
obtained in February 2002.  The veteran's Social Security 
Administration (SSA) disability records were obtained in 
January 2002.  

The Board observes that under the regulations implementing 
the VCAA, the VA is required to provide a medical examination 
when it is necessary to decide the claim. A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2002); see also 38 C.F.R. 
§ 3.326 (2002).  It is the prerogative of the VA 
adjudicators, based upon their administrative experience and 
expertise in reviewing many claims of this nature, to 
determine at what point the record is sufficiently developed 
to support a reasonably informed decision.  

It appears that the RO scheduled a VA examination for July 
2002 to evaluate the extent of functional impairment 
attributable to his service-connected disabilities.  The 
scheduled examination was cancelled by the veteran on advice 
from his attorney.  In a July 2002 letter, the attorney 
pointed to private evidence as being sufficient to evaluate 
the claim, and stated that the attempt to obtain an 
additional examination was arbitrary and capricious.  

Determining the adequacy of the evidence is not the 
responsibility of the claimant; it is the responsibility of 
the VA.  In carrying out this responsibility, VA adjudicators 
determined that the evidence of record was insufficient to 
support a fully informed decision on the merits of the 
veteran's claims and thus attempted to obtain more pertinent 
evidence, by scheduling the veteran for an examination.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board concludes in light of the veteran's disinclination 
to fully cooperate with the process, that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claims and that any further 
attempts to assist the veteran in developing his claim would 
result in needless delay, and are thus unwarranted.

In this case, the VA adjudicators have determined that the 
record in this case is incomplete, and have attempted to 
supplement the record by obtaining additional medical 
evidence.  This supplementation of the record is not 
motivated by a desire to deny the veteran's claim, as the 
veteran's attorney claims, but by the mandate contained in 
the statutes and regulations cited above.  The consequences 
of the veteran's refusal to report for the scheduled VA 
examination will be discussed below.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in the June 2000 VA Form 9 
that he did not want a BVA hearing, and he never requested a 
hearing before the RO.  The veteran's attorney has submitted 
numerous written statements on his behalf and has been 
accorded every opportunity to present the veteran's case.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

1.  Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

Pertinent law and regulation

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  See 38 
C.F.R. § 3.655 (2002).

Where a veteran fails without adequate reason to respond to 
an order to report for Department of Veterans Affairs 
examination within 1 year from the date of request and 
payments have been discontinued, the claim for such benefits 
will be considered abandoned.  38 C.F.R. § 3.158(b) (2002).

The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood, 1 Vet. App. at 193.

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran's claims for entitlement to an 
increased rating for PTSD and for entitlement to TDIU must be 
denied under the provisions of 38 C.F.R. § 3.655 (2002).  It 
is clear that the veteran has willfully refused to report for 
a VA examination deemed necessary to evaluate these claims.

The record in this case reveals that the RO scheduled a VA 
examination in July 2002, in order to determine the current 
severity of the veteran's service-connected disabilities and 
to evaluate their impact on his unemployability.  As 
explained above in connection with the Board's VCAA 
discussion, the veteran failed to report for that scheduled 
examination on advice from his attorney.  He has not provided 
any adequate reason or good cause for his failure to report 
as described in 38 C.F.R. §§ 3.158 and 3.655.  

The veteran's attorney sent a letter in July 2002 stating 
that the examination was "premature", as the veteran had 
already submitted private evidence that had not yet been 
addressed by the RO.  The attorney then stated that he 
"waived" adjudication at the RO and wished to have the case 
immediately sent to the Board.  He described the RO's 
examination request as "arbitrary and capricious" and cited 
38 C.F.R. § 3.326 in support of his contention that private 
evidence should be acceptable to rate the veteran without 
resorting to a VA examination.  

The Board notes that 38 C.F.R. § 3.326 (b) specifically 
predicates the acceptance of such private medical evidence on 
the finding of VA that it is otherwise adequate for rating 
purposes.  Further, 38 C.F.R. § 3.326 (a) expressly provides 
that individuals for whom an examination has been scheduled 
are required to report for the examination.  Here, the Board 
finds, as did the RO, that the private evidence submitted by 
the veteran, specifically, the opinion of Dr. M.C., is not 
adequate for rating purposes, and that an additional VA 
examination is required and was in fact scheduled by the RO.  

Specifically, the Board notes that in his June 2001 
examination of the veteran, Dr. M.C. assigned a Global 
Assessment of Functioning (GAF) score of 56.  However, in a 
September 2002 letter, Dr. M.C. stated that his GAF score was 
no better than 43 at the time of the examination, and that he 
would amend the examination report to reflect this.  The 
reasons for this significant revision in GAF score are 
unclear.  It appears that Dr. M.C. based his revision of the 
veteran's GAF score on a review of the prior examination 
report, not on an additional examination of the veteran or on 
consideration of new evidence.  Dr. M.C. pointed to no error 
in the prior examination report that might account for the 
higher GAF score provided at that time, and he otherwise gave 
no explanation as to why he thought a change in the GAF score 
was warranted..  

Further, with respect to both the TDIU claim and the PTSD 
claim, Dr. M.C. based his opinion that the veteran was 
unemployable solely on the veteran's psychiatric symptoms.  
As stated by the RO in the August 2002 rating decision, 
Social Security Administration records show that the veteran 
was considered disabled primarily based on non service-
connected musculoskeletal disorders.  There is thus 
significant conflict in the medical evidence of record as to 
the crucial point of the cause of the veteran's 
unemployability.  The RO ordered a VA examination 
specifically to obtain an opinion on how and in what 
proportion the veteran's service connected disabilities, 
including his PTSD, contributed to his unemployability.  Such 
an examination is critical to deciding both the issue of 
entitlement to TDIU and the issue of entitlement to an 
increased rating for PTSD.  The veteran has willfully failed 
to report for the examination, as is made clear in his 
attorney's July 2002 letter.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
these claims, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood at 193.  The 
Board notes that the RO's notice to appear for the July 2002 
VA examination specifically informed the veteran that if he 
failed to report, he risked a disallowance of his claims.  
There is no correspondence or report of contact from the 
veteran of record which would explain his failure to report 
for the examination.  The RO noted in August 2002 that the 
veteran was advised not to report for the examination by his 
attorney.  No reason was given.

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2002)], or "good 
cause" [see 38 C.F.R. § 3.655 (2002)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, although the veteran's attorney contends without 
specific explanation that the private medical evidence of 
record is sufficient to evaluate the claims, he has in fact 
provided no "adequate reason" or "good cause" for the 
veteran's failure to report to be examined when VA so 
requested.

The veteran and his attorney appear to be attempting to 
manipulate the system so that only limited evidence which 
could be interpreted as supportive of the veteran's claim 
would be considered.  This situation is similar to that in 
Wood.  In that case, as here, the veteran argued that the 
evidence of record, although incomplete in part because of 
his own unwillingness to cooperate with the efforts of the VA 
to develop his case, was sufficient to support a grant.  The 
Court rejected that argument. 
See Wood, 1 Vet. App. at 193.

The Board finds that the fact pattern presented in this case 
is quite similar to that found in a non-precedential but 
persuasive opinion by a single judge of the Court. See Bethea 
v. Derwinski, 252, 254 (1992) [a non-precedential Court 
decision may be cited "for any persuasiveness or reasoning it 
contains"].

In Maged v. West, U.S. Vet. App. No. 97-1517 (January 8, 
1999), the claimant refused to report for VA examination.  
The Court characterized the appellant's behavior as actively 
thwarting attempts by the VA to obtain the necessary medical 
evidence to adjudicate his claim.  See Maged, slip opinion at 
16-17.  The Court then held that the appellant had not shown 
good cause for his refusal to attend a VA examination and 
affirmed the Board's denial of service connection.  Of 
particular interest in light of this case is the following 
quote: "By demanding the right to approve or disapprove any 
medical evidence before it is entered into his record, the 
appellant has attempted to manipulate the evidence in his 
favor."  See Maged, slip op. at 17-18.

The potential for harm which is inherent in permitting 
appellants to manipulate the evidentiary record to suit their 
own requirements is obvious.  In this case, the limitations 
imposed by the veteran's self-selected evidence are manifest.  
There is, for example, the matter of why Dr. M.C., without 
cogent explanation or additional examination, changed the 
veteran's GAF score.  The RO's attempts to add more evidence 
as to the level of the veteran's PTSD disability, which is 
crucial not only to the increased rating claim but to the 
TDIU claim, have been rebuffed by the veteran, apparently on 
the advice of his attorney.    

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  VA's responsibility was both 
clarified and amplified through the enactment of the VCAA.  
The efforts of the veteran and his counsel to thwart VA's 
attempts to obtain additional evidence therefore run counter 
to both the jurisprudence of the Court and the stated 
objectives of Congress.  

The facts in this case are clear.  The veteran failed to 
report for a scheduled VA examination, even in light of 
specific instructions from the RO.  No good cause or adequate 
reason has been demonstrated for his failure to appear or to 
be examined.  38 C.F.R. § 3.655 provides that when an 
examination is scheduled in conjunction with a claim for 
increase or any original claim other than an original 
compensation claim, the claim shall be denied.  A claim for a 
TDIU rating, where service connection has previously been 
established for the underlying condition or conditions, 
shares the essential characteristics of a claim for an 
increased service-connected rating.  Suttman v. Brown, 5 Vet. 
App. 127 (1993).  The claims of entitlement to an increased 
rating for PTSD and for entitlement to TDIU are therefore 
denied.  See 38 C.F.R. § 3.655 (2002).

Additional matters

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as these, in which a 
veteran's claims are being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below and in the VCAA 
section above, the Board believes that any due process 
concerns have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran through the notice of his scheduled VA 
examination, was fully apprised of the consequences of his 
failure to report for scheduled VA examination.  The veteran 
failed to comply and his claims are dismissed.

3.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension.

The veteran contends that he has a cardiovascular disorder, 
to include hypertension.  According to the veteran, his 
cardiovascular disorder resulted from his tobacco use, which 
began in service. 

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West  2002).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 
3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - secondary basis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2002); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.

With respect to secondary service connection, an analysis 
similar to Hickson applies. There must be (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability. 
See Wallin v. West, 11 Vet. App. 509, 512 (1998).



Service connection - presumptions

For certain chronic disorders, to include cardiovascular 
disease, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The Board notes that in order for hypertension to be 
considered manifested to a compensable degree, the evidence 
must show diastolic pressure of predominantly 100 or more, 
or; systolic pressure of 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2002).  See also the Court's discussion of this subject in 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection - tobacco use

Public Law No. 105-178, "Transportation Equity Act for the 
21st Century" (TEA 21), signed by the President on June 9, 
1998, amended 38 U.S.C.A. §§ 1110 and 1131 to preclude 
payment of VA compensation for disability resulting from a 
tobacco-related disease or injury that became manifest during 
a veteran's military service or to the requisite degree of 
disability during a presumptive period specified in 38 
U.S.C.A. §§ 1112 or 1116.  

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act), Public Law No. 105-206, which struck out provisions of 
Public Law No. 105-178 concerning the amendment to 
38 U.S.C.A. §§ 1110 and 1131 and inserted a new section that 
prohibited service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  The new section, codified at 38 U.S.C.A. 
§ 1103, does not preclude establishment of service connection 
based upon a finding that a disease or injury became manifest 
or was aggravated during active service or became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 or 1116.  
The changes made by Public Law No. 105-206 permit payment of 
compensation for tobacco-related disabilities that are 
manifested or aggravated during service or are manifested to 
a compensable degree during any applicable presumptive period 
following service.

In April 2001, VA issued an implementing regulation, 38 
C.F.R. § 3.300, reflecting the statutory provision stating 
that a disability or death will not be service connected on 
the basis that it resulted from injury or disease 
attributable to a veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103(West 2002); 38 C.F.R. § 3.300 
(2002).  

38 C.F.R. § 3.300 provides, in pertinent part, "(a) For 
claims received by VA after June 9, 1998, a disability or 
death will not be considered service-connected on the basis 
that it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service."  However, 
service connection is not precluded where the disability or 
death resulted from a disease or injury that is otherwise 
shown to have been incurred or aggravated during service.  
For purposes of this section, "otherwise shown" means that 
the disability or death can be service-connected on some 
basis other than the veteran's use of tobacco products during 
service.  38 C.F.R. § 3.300 (2002).  

Factual background

The veteran's service medical records are pertinently 
negative with respect to complaints of, treatment for, or 
diagnoses of cardiovascular disease, including hypertension.  
The veteran's blood pressure at separation was 124/76.  There 
are no pertinent medical records for many years after the 
veteran left military service.

The evidence establishes that the veteran has been diagnosed 
with coronary artery disease, status post four-vessel bypass 
grafting, and hypertension.  This is shown by the March 2002 
VA examination report and is also shown in private and VA 
treatment records.  

Analysis 

Tobacco claim

The veteran specifically contends that his cardiovascular 
disorder resulted from his use of tobacco, which according to 
the statement accompanying his May 1999 claim, began in 
service.  

The veteran's claim was filed in May 1999, after the June 9, 
1998 cutoff date provided in the law and regulation for such 
claims.  The provisions of the law and regulation prohibit a 
grant of service connection for the veteran's cardiovascular 
disorder on the basis that it resulted from the use of 
tobacco products during service.  To the extent that the 
veteran's claim is predicated on tobacco use, it is 
accordingly denied.  See 38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300 (2002).

Other theories of entitlement

Notwithstanding the prohibitions of 38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300, service connection may still be granted if 
the claimed cardiovascular disorder was manifest during 
service or to the requisite degree of disability within the 
applicable presumptive period.  Service connection may also 
be granted if it can be shown that the veteran's 
cardiovascular disorder was proximately due to the veteran's 
service connected PTSD.  

The veteran has not specifically contended that his 
cardiovascular disorder was directly incurred in service, was 
manifested during the one year presumptive period after 
service, or that it resulted from his service-connected PTSD  
However, these theories have been adjudicated by the RO, and 
the Board remanded this case in June 2001 to determine 
whether service connection could be established on any other 
basis.  Accordingly the Board will also address the matter of 
the veteran's entitlement to service connection for a 
cardiovascular disorder on both a direct basis and as 
secondary to his service-connected PTSD.  

As noted above, in order for service connection to be granted 
on a direct basis , three elements must be present: (1) a 
current disability; (2) in-service incurrence of such 
disability; and (3) medical nexus.  See Hickson, supra.

As discussed above, a current disability satisfying the first 
Hickson element is conceded and is not in dispute.  

With respect to the second Hickson element, the Board can 
identify nothing to indicate that a cardiovascular disorder, 
to include hypertension, was manifest during service or to a 
compensable degree within one year following separation from 
service.  Service medical records show no complaint, 
treatment or diagnosis of any cardiovascular disorder during 
service.  The veteran's blood pressure was measured at 122/70 
in November 1968 at enlistment, and at 124/76 at separation.  
The veteran's heart, lungs and chest were found to be normal 
at separation, and the veteran stated that he had no history 
of heart trouble, high or low blood pressure, palpitation or 
pounding of the heart, or pain or pressure in the chest.  

Following service, the first evidence of treatment for a 
cardiovascular disorder does not appear until 1994, over 
twenty years after the veteran left military service.  The 
March 2002 VA examiner, after a thorough review of the 
record, established the first diagnosis of coronary artery 
disease in 1994.  

The March 2002 VA examiner reported the veteran's contention 
that he was first diagnosed with hypertension in 1972.  
However, the veteran's self-reported account is not confirmed 
by any objective evidence of record.  The examiner's report 
appears to be merely a recitation of the veteran's 
statements, and as such the Board accords it no weight of 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  The veteran 
himself is not competent to make a determination as to the 
date of onset of his cardiovascular disability without 
medical evidence that supports his contentions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Based on the above evidence, the Board concludes that no 
cardiovascular disorder was shown in service or to a 
compensable degree within a year after service, and therefore 
Hickson element (2) is not satisfied.  

There is also no medical nexus evidence which service to link 
the veteran's current cardiovascular disease with his 
military service.  Two medical opinions of record associate 
the claimed heart disease with the veteran's use of tobacco.  
As discussed above, any claim predicated on tobacco use fails 
as a matter of law.  
See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Hickson element 
(3) is therefore also not met.

Concerning the matter of secondary service connection, Wallin 
element (1), a current disability, is clearly met.  Wallin 
element (2), service connected disability, is also met.  
Service connection is in effect for PTSD.  [The Board 
additionally observes that service connection is also in 
effect for bilateral hearing loss and tinnitus.  There is 
absolutely no evidence or even a remote suggestion that those 
service-connected disabilities are in any way related to the 
veteran's cardiovascular disability.  The Board's discussion 
will therefore focus on PTSD.] 

With respect to the third Wallin element, medical nexus in 
March 2002 an opinion was sought as to whether the veteran's 
cardiovascular disorder was related to his service-connected 
PTSD.  The VA examiner was unwilling to conclude that there 
was such a nexus, stating that it was unknown how the 
veteran's PTSD was related to his cardiovascular disorder.  
Rather, the March 2002 VA examiner's opinion  strongly 
favored a relationship between the veteran's cardiovascular 
disorder and his history of smoking.  The examiner found it 
very likely that the veteran's heart disease was related to 
his history of tobacco abuse.  

There is a second opinion of record to the same effect.   In 
May 1999, Dr. J.A.W. stated that the veteran's smoking had a 
direct bearing on his underlying heart disease and history of 
prior coronary artery bypass grafting.  The Board notes once 
again that establishing service connection on the basis of 
tobacco use in service is precluded by 38 U.S.C.A. § 1103; 38 
C.F.R. § 3.300.  

Finally, the Board has reviewed the provisions of 38 C.F.R. § 
3.310(b) (2002), which state in pertinent part that ischemic 
heart disease or other cardiovascular disease developing in a 
veteran who has a service-connected amputation of one lower 
extremity at or above the knee or service-connected 
amputations of both lower extremities at or above the ankles 
shall be held to be the proximate result of the service-
connected amputation or amputations.  The veteran's left 
above-knee amputation is not service connected, but was 
incurred after service as the result of a hunting accident.  
This provision is accordingly not for application in this 
case.

The third Hickson element is therefore not satisfied with 
respect to the matter of entitlement to service connection 
for cardiovascular disease on a secondary basis.

In short, the Board finds that a preponderance of the 
evidence is against a showing that the veteran's 
cardiovascular disorder resulted directly from a disease or 
injury incurred in active service, or on a secondary basis as 
a result of a service-connected disability.  The veteran's 
claim of entitlement to service connection for a 
cardiovascular disorder, to include hypertension, is 
therefore denied.


4.  Entitlement to an effective date earlier than May 3, 1999 
for the grant of service connection and assignment of a 50 
percent rating for PTSD.

5.  Entitlement to an effective date earlier than June 29, 
2001 for the assignment of a 70 percent rating for PTSD.

Since these issues involve a similar procedural history and 
are being disposed of in the same manner, they will be 
addressed simultaneously.

Factual background

The history of the veteran's appeal is discussed in the 
Introduction, above.  
In August 2001, the veteran disagreed with the July 2001 
rating decision which assigned a 50 percent disability rating 
for PTSD, effective May 3, 1999.  A SOC as issued in January 
2002 as to the effective date issue.  No substantive appeal 
was ever received for this issue.  

In January 2002, the RO increased the rating assigned the 
veteran's PTSD to 70 percent, effective from June 29, 2001.  
In March 2002, the veteran disagreed with the effective date 
of the 70 percent rating.  A SOC was issued in June 2002.  No 
substantive appeal was ever received.  

In December 2002, the Board informed the veteran by letter of 
what it perceived as a possible failure to file substantive 
appeals as to the issues of earlier effective dates for the 
50 percent and 70 percent ratings for PTSD.  The Board 
provided the veteran and his attorney  with the opportunity 
to submit evidence and/or argument as to that matter.  The 
veteran and/or his attorney did not respond to the Board's 
letter.




Relevant law and regulations

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2002).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§ 20.302(b) (2002); see Rowell v. Principi, 4 Vet. App. 9, 17 
(1993) (where a veteran did not perfect an appeal by timely 
filing a substantive appeal, the RO rating decision became 
final).  By regulation this formal appeal must consist of 
either "a properly completed VA Form 1-9 . . . or 
correspondence containing the necessary information."  Cuevas 
v. Principi, 3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 
(2002).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3) (West 2002); Roy, 5 Vet. App. at 
555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  While the Board 
must construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed may be dismissed.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3)(West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2002).

Analysis

The record does not reflect that the veteran or his 
representative filed a substantive appeal with regard to the 
effective dates assigned for the 50 percent and 70 percent 
ratings for his service-connected PTSD within the required 
one year after the notification to him of that determination 
or within the required 60 days after the issuance of the 
January 2002 or the June 2002 SOCs, as is required by law.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2002).  Because the veteran did not submit a substantive 
appeal, the Board finds it has no jurisdiction over the 
appeals as to these issues.  The appeals as to these issues 
must, therefore, be dismissed.  See 38 U.S.C.A. §§ 7105, 
7108; see Roy, 5 Vet. App. at 554; see also Rowell, 4 Vet. 
App. at 17 [both observing in general that if there is a 
failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal].

The Board wishes to make it clear that neither the August 
2002 communication from the veteran to the RO (VA Form 21-
4138) nor the evidence it enclosed pertained or referred to 
the effective date issues, and they cannot be considered to 
be substantive appeals as to those issues.  Further, evidence 
and communications submitted in regard to the claim for TDIU 
are similarly invalid as a substantive appeal.

The Board has carefully reviewed the record and has been 
unable to identify any communication by or on behalf of the 
veteran which can be construed as a timely substantive appeal 
as to these two issues.  See 38 C.F.R. § 20.202.  See also EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA is obligated to 
liberally interpret communications from veterans].  The 
veteran and his representative have pointed to no such 
communication, despite being give the specific opportunity to 
do so by the Board in December 2002.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, the veteran did 
not request any extension of time for filing substantive 
appeals as to these issues, and he has not demonstrated good 
cause for failure to file substantive appeals.

The Board finds that in the absence of filing of substantive 
appeals, the veteran has not complied with the legal 
requirements for perfecting an appeal.  The Board further 
finds that this case is one in which the law is dispositive 
of the issue and that the issues of entitlement to an 
effective date earlier than May 3, 1999 for the grant of 
service connection and assignment of a 50 percent rating for 
PTSD, and entitlement to an effective date earlier than June 
29, 2001 for assignment of a 70 percent rating for PTSD must 
be dismissed on that basis.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).





CONTINUED ON NEXT PAGE



ORDER

The claim of entitlement to an increased rating for a service 
connected PTSD is denied.

The claim of entitlement to TDIU is denied.

Service connection for a cardiovascular disorder, to include 
hypertension, is denied.

In the absence of a timely filed substantive appeal, the 
issue of entitlement to an effective date earlier than May 3, 
1999 for the grant of service connection and assignment of a 
50 percent rating for PTSD is dismissed.

In the absence of a timely filed substantive appeal, the 
issue of entitlement to an effective date earlier than June 
29, 2001 for the assignment of a 70 percent rating for PTSD 
is dismissed.



		
	Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

